ON REHEARING-.
Beck, J.
A petition for rehearing having been filed by the counsel for Lyons, we have deemed it proper to add a few words in support of the foregoing opinion, and in reply to points made by counsel in the application for another argument.
I. It is insisted that as Long, and then Taylor, held the land in security for the payment of the purchase money by 6 deed: when gago.m01 Zuver, their interest was nothing greater than that of mortgagees, and the title acquired by Simon Keeney and Urilla Zuver, under them, must have been no greater or different; that is, they acquired simply a mortgage upon the land for the .money advanced by Keeney. Taylor held the title of the land in security for the money due him. He was paid by Keeney, and at the request of Zuver conveyed the land to Keeney. Now it is very plain that, whether Keeney holds the land as a mortgagee, does not depend on the manner it was held by Taylor, viz: as a security, but upon the agreement made between Zuver and Keeney. If Taylor, upon receiving payment, was directed by Zuver to convey to Keeney as a purchaser from Zuver, Keeney would not hold the land as mortgagee, but absolutely. If A. holds lands as a security, conveyed to him by an absolute deed executed by B., the latter may bargain the lands to C., pay A. his debt, and require him to convey the land to 0. Can it be said that C. would hold as a mortgagee? If 0. under an arrangement with B., in a full payment for the land, discharges A’s claim on B., and thereupon receives a deed from A., the case would not be differ*517ent. Tbe transaction would be simply this: The purchaser of the land from the mortgagor, (the absolute deed being converted into a mortgage by a parol defeasance,) pays the debt of the mortgagee, and from him -receives a title absolute and indefeasible. This is the precise case before us. Simon Keeney paid Zuver’s indebtedness to Taylor, who conveyed the lands under Zuver’s direction to Urilla and her father. Now the preponderance of the proof satisfies us that Zuver did agree that the land should be conveyed absolutely, one-half to Urilla in trust for Kerns, and the other moiety to Simon Keeney, in trust for Urilla, and that there was no agreement to the effect that it should be held as security for the payment of the money advanced to Taylor. Champion Keeney, agent' for Simon Keeney, testifies he informed Zuver that the contract with Urilla, who Zuver himself testifies was authorized by him to obtain the money from her father, was to the effect that Simon Keeney was the purchaser of the land for Urilla’s benefit, and that Zuver was satisfied therewith; his knowledge of the arrangement, and that Simon advanced the money relying thereon, and his failure to repudiate it, estops him to deny that he is bound by the transaction. There are other facts strongly supporting the conclusion of the opinion which need not be stated. We are well satisfied that the evidence is not sufficient to establish that the deed to Simon Keeney in trust for Urilla, was intended merely as security for the money advanced to pay Taylor. While Zuver so testifies, the weight of the evidence is against him.
II. It is insisted that the evidence is not sufficient to establish that Lyon had notice of the equities of Zuver. We are satisfied that the proof supports the conclusion upon this point announced in the foregoing opinion. That the facts within his knowledge were such as would put a prudent man upon inquiry, cannot be doubted. In the exercise of ordinary prudence and diligence, he would have ascertained the extent and nature of Zuver’s claim. He must be charged with notice of the facts he was thus invited to learn, and could have learned.
III. The foregoing opinion mistakenly states that the deed *518of Urilla to Lyon was executed after she was divorced from plaintiff. The correction of tliis error adds strength to our conclusion. Lyon, being advised that Urilla was a married woman, and that her husband claimed title to the land in his own right, would have the strongest inducements to inquire into the extent of his claim, and the nature of his right.
IY. The petition for rehearing is partly based upon the fact that, since the hearing below, additional evidence in petitioner’s 7. EKACTicEin courtTre™6 bearing. behalf has been discovered. This is no groun<l for a rehearing, as the evidence could not be use(j court. If timely applications can
• be made to the court below, matters of this kind may be heard as grounds for ordering a new trial.
The conclusions of the foregoing opinion are adhered to, and the petition for rehearing is overruled.